198 S.W.3d 208 (2006)
STATE of Missouri, Respondent,
v.
Andre L. DAVIS, Appellant.
No. WD 64819.
Missouri Court of Appeals, Western District.
August 15, 2006.
Jeremiah W. (Jay) Nixon, Atty. Gen., Victor J. Melenbrink, Assistant Attorney General, Jefferson City, MO, for respondent.
Rebecca L. Kurz, Assistant Appellate Defender, Kansas City, MO, for appellant.
Before EDWIN H. SMITH, C.J., and LOWENSTEIN and NEWTON, JJ.

Order
PER CURIAM.
Andre L. Davis appeals the judgment of his convictions, after a jury trial in the Circuit Court of Jackson County, on Count II for sexual abuse, § 566.100; Counts III and V for armed criminal action (ACA), § 571.015; Count IV for forcible rape, § 566.030; Count VI for kidnapping, § 565.110; and Count VIII for robbery in the first degree, § 569.020. He was also charged with but acquitted on Count I for burglary in the first degree, § 569.160; and Counts VII and IX for ACA, § 571.015. As a result of his convictions, the appellant was sentenced, as a prior offender, § 558.016, to consecutive terms in the Missouri Department of Corrections of fifteen years on Counts II and VI, forty-five years on Counts III and V, life on Count IV, and thirty years on Count VIII.
We affirm, pursuant to Rule 30.25(b).